09/09/2021



                                                                                                      Case Number: DA 21-0319




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 21-0319

CECIL THOMAS RICE,

             Petitioner and Appellant,

      v.                                                                       GRANT OF EXTENSION

STATE OF MONTANA,

             Respondent and Appellee.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until October 7, 2021, to prepare, file, and serve the opening brief.

DATED this Septernber 9, 2021



                                                                            owen Greenwood
                                                                           Clerk of the Supreme Court




c:     Cecil Thomas Rice, Austin Miles Knudsen, Travis R. Ahner




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705